SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT



This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into as of July 29, 2020 (the “Effective Date”), by and between CTO
REALTY GROWTH, INC. (f/k/a Consolidated-Tomoka Land Co.), a Florida corporation
(the “Company”), and JOHN P. ALBRIGHT (the “Executive”).



BACKGROUND



The Company and the Executive heretofore entered into that certain Employment
Agreement dated as of June 30, 2011 (the “2011 Agreement”), which was amended,
restated and superseded by that certain Amended and Restated Employment
Agreement dated as of May 20, 2015 (the “2015 Agreement”), setting forth certain
terms and conditions regarding the Executive’s employment as the Company’s
President and Chief Executive Officer. The parties amended the 2015 Agreement by
entering into (i) that certain Omnibus Amendment to Employment and Award
Agreements dated as of February 26, 2016, and (ii) that certain Second Omnibus
Amendment to Employment Agreement and Award Agreements dated as of August 4,
2017 (together, the “Omnibus Amendments;” the 2015 Agreement, as amended by the
Omnibus Amendments, is hereinafter referred to as the “Original Agreement”). The
Company desires to continue to employ the Executive in such capacity, and the
Executive desires to accept continuing employment with the Company, under the
terms and conditions set forth herein. In furtherance thereof, the Company and
the Executive now wish to, and do hereby, amend and restate the Original
Agreement in its entirety on the terms and conditions set forth below, such that
this Agreement shall fully supersede and replace the Original Agreement, which
Original Agreement shall be of no further force and effect as of the execution
hereof by the parties.



TERMS



1.Employment.



a.General. The Executive agrees to accept continued employment with the Company,
and one or more of the Company’s subsidiary corporations, to render the services
specified in this Agreement subject to the terms and conditions of this
Agreement. All compensation paid to the Executive by the Company or any
subsidiary of the Company, and all benefits and perquisites received by the
Executive from the Company or any of its subsidiaries, will be aggregated in
determining whether the Executive has received the compensation and benefits
provided for herein.



b.Duration. This Agreement is effective on the Effective Date and will expire on
the first (1st) anniversary of the Effective Date. Unless terminated by
agreement of the parties, this Agreement will govern the Executive’s continued
employment by the Company until such expiration date. On the first (1st)
anniversary of the Effective Date, the term will automatically be extended for
successive one (1) year periods in accordance with the terms of this Agreement
(subject to termination as aforesaid) unless either party notifies the other
party of non-



--------------------------------------------------------------------------------

renewal in writing sixty (60) days prior to the expiration of the initial period
or any subsequent renewal period. Delivery of a notice of non-renewal by the
Company to the Executive shall be treated as a termination without Cause for
purposes of Section 5.d.



2.Duties.



a.General Duties. The Executive shall continue to serve (which service began on
August 1, 2011 pursuant to the 2011 Agreement) as President and Chief Executive
Officer of the Company, with duties and responsibilities that are customary for
such executives including, without limitation, ultimate responsibility for
managing the Company, subject to the authority of the Board of Directors of the
Company (the “Board”). To the extent the Board has authorized its Compensation
Committee of the Board (the “Committee”) to act on its behalf, references to the
Board will hereinafter also be deemed to include the Committee.



b.

Full Time Employment. The Executive agrees to devote his full time and best
efforts to the successful functioning of the Company and agrees that he will
faithfully and industriously perform all the duties pertaining to his office and
position as President and Chief Executive Officer in accordance with the
policies established by the Board from time to time, to the best of his ability,
experience and talent and in a manner satisfactory to the Company. Further, the
Executive shall devote his full business time and energy to the business,
affairs and interests of the Company and its subsidiaries, and matters related
thereto. It is understood that the principal location of employment with the
Company shall be at the Company’s headquarters in Daytona Beach, Florida, and
that in the course of his employment the Executive will become active in the
Daytona Beach, Florida, community. The Executive shall maintain his primary
residence within a radius of seventy-five (75) miles of Daytona Beach, Florida.



c.

Certain Permissible Activities. The Executive may also make and manage personal
business investments of his choice and serve in any capacity with any civic,
educational or charitable organization, or any governmental entity or trade
association, without seeking or obtaining approval by the Company so long as
such activities and service do not interfere or conflict with the performance of
his duties under this Agreement. The Executive acknowledges that he shall be
subject to, and comply with, the policies, standards and regulations established
from time to time by the Company, including the Company’s Code of Business
Conduct and Ethics (including the provisions with respect to corporate
opportunities).



d.

Board Membership. The Executive has been elected as a director of the Company,
and it is the Company’s current intention to include the Executive as part of
management’s slate of nominees for the Board at each annual meeting of
shareholders of the Company during the Executive’s period of employment with the
Company pursuant to this Agreement. The Executive’s service on the Board

2

--------------------------------------------------------------------------------

will be subject to the same scrutiny by the Governance Committee of the Board as
all other director nominee candidates. The Executive’s service as a member of
the Board will be further subject to any required shareholder approval. Upon the
termination of the Executive’s employment for any reason, the Executive will be
deemed to have tendered his resignation from the Board (and any boards of
subsidiaries) or committees thereof (and committees of any boards of
subsidiaries) voluntarily, without any further required action by the Executive,
as of the end of the Executive’s employment and/or at the Board’s request
including, but not limited to, complying with any independent Board membership
thresholds. For so long as the Executive remains an employee of the Company, he
will not be additionally compensated for his services as a member of the Board.



3.Compensation and Expenses.



a.Base Salary. The Executive will be paid a base salary at an annual rate to be
set from time to time by the Board (the “Base Salary”), payable in accordance
with the Company’s payroll practices as in effect from time to time. For fiscal
year 2020, the Executive’s Base Salary shall be $565,000.



b.Annual Incentive Compensation. For each fiscal year ending during his
employment, the Executive will be eligible to earn annual cash incentive
compensation, payable in accordance with the Company’s executive compensation
program (the “Annual Incentive Plan”) and payroll practices in effect from time
to time.



c.Long-Term Incentive Compensation. During each fiscal year, the Executive will
be eligible to receive an award of long-term equity incentive compensation, to
be granted in accordance with the Company’s executive compensation program in
effect from time to time. Such awards typically will be granted near the
commencement of each fiscal year under the Company’s equity incentive plan in
effect from time to time pursuant to separate written agreements between the
Executive and the Company (each, an “LTIP Award Agreement”). The attached
Schedule A lists the Executive’s currently-outstanding equity incentive awards,
each of which was awarded under the Company’s then-existing equity incentive
plan and is governed by the terms of a separate LTIP Award Agreement.



d.Expenses. In addition to any compensation paid to the Executive pursuant to
this Section 3, the Company will reimburse, or advance funds to, the Executive
for all reasonable, ordinary and necessary travel or entertainment expenses
incurred by him in the course of his performances of his duties as an executive
officer of the Company during the term of his employment in accordance with the
Company’s then-current policy (“Expense Reimbursements”).



e.Claw-Back. Notwithstanding anything to the contrary in this Agreement, the
Executive acknowledges that the Company may be entitled or required by law,

3

--------------------------------------------------------------------------------

pursuant to the Company’s Executive Compensation Recovery Policy originally
adopted by the Board on August 8, 2016 (the “Compensation Recovery Policy”) or
the requirements of an exchange on which the Company’s shares are listed for
trading, to recoup cash, equity or other compensation paid or provided to the
Executive pursuant to this Agreement or otherwise, and the Executive agrees to
comply with any Company request or demand for recoupment pursuant to such law,
the Compensation Recovery Policy or exchange requirements. The Executive
acknowledges that the Compensation Recovery Policy may be modified from time to
time in the sole discretion of the Company and without the consent of the
Executive, and that such modification shall be deemed to amend this Agreement.



4.

Benefits.



a.

Employee Benefits Program. In addition to the compensation to which the
Executive is entitled pursuant to the provisions of Section 3 of this Agreement,
during the term of his employment, the Executive is eligible to participate in
any pension or retirement plan, insurance or other employee benefit plan that is
maintained at that time by the Company for its senior executive employees,
including programs of life, disability, medical, dental and vision insurance,
subject to the provisions of such plans as may be in effect from time to time
and applicable law. The Company reserves the right to modify, suspend or
discontinue any of its employee benefit plans or programs at any time without
recourse by the Executive.



b.

Supplemental Disability Insurance. In addition to the Company’s employee
benefits program, during the term of his employment, the Company shall provide
for the Executive that certain long term disability insurance policy #7825258
dated November 2, 2013 issued by Principal Life Insurance Company, or such other
replacement policy with substantially similar coverages.



c.

Vacation. The Executive shall be entitled to twenty (20) days per annum of paid
vacation; provided, that (i) any unused vacation days shall be forfeited at the
end of each year if not fully utilized in that year, and (ii) the Company shall
not pay the Executive for any accrued but unused vacation days upon any
termination of employment.



d.

Indemnification. The Company shall, at all times during which the Executive may
be subject to liability for his acts and omissions to act occurring while
serving as an officer or a member of the Board, indemnify the Executive and hold
him harmless (including advances of attorneys’ fees and expenses) to the maximum
extent permitted under the Company’s certificate of incorporation, by-laws and
applicable law. The Executive shall be covered as an insured under any contract
of directors’ and officers’ liability insurance that insures members of the
Board. This Section 4.d shall survive a termination of the Executive’s

4

--------------------------------------------------------------------------------

employment and service as a member of the Board and any termination of this
Agreement.



5.Termination.



a.Termination for Cause. The Company may terminate the Executive’s employment
pursuant to this Agreement at any time for Cause and the termination will become
effective immediately at the time the Company provides written notice to the
Executive. If the Company decides to terminate the Executive’s employment under
this Agreement for Cause, the Company will have no further obligations to make
any payments to the Executive under this Agreement, except that the Executive
will receive any unpaid accrued Base Salary, Expense Reimbursements, and other
benefits earned and accrued under this Agreement through the date of termination
of employment. Upon termination for Cause, the Executive will not be entitled to
any annual bonus payments or any amount or any consideration or benefit under
the Annual Incentive Plan, any equity incentive plan or any LTIP Award Agreement
(notwithstanding any provision to the contrary contained therein) other than
those becoming due and payable prior to the termination date. For purposes of
this Agreement, the term “Cause” will mean:



(i)The Executive’s arrest or conviction for, plea of nolo contendere to, or
admission of the commission of, any act of fraud, misappropriation, or
embezzlement, or a criminal felony involving dishonesty or moral turpitude;



(ii)A breach by the Executive of any material provision of this Agreement,
provided that the Executive is given reasonable notice of, and a reasonable
opportunity to cure within thirty (30) days of such notice (if such breach is
curable), any such breach;



(iii)Any act or intentional omission by the Executive involving dishonesty or
moral turpitude;



(iv)The Executive’s material failure to adequately perform his duties and
responsibilities as such duties and responsibilities are, from time to time, in
the Company’s discretion, determined and after reasonable notice of, and a
reasonable opportunity to cure within thirty (30) days of such notice (if such
breach is curable), any such breach;



(v)Any intentional independent act by the Executive that would cause the Company
significant reputational injury; or



(vi)Past or future conduct of the Executive, inconsistent with the Executive’s
reputation at the time this Agreement is executed, which comes to light and
results in sustained, widespread public condemnation of the Executive

5

--------------------------------------------------------------------------------

that reasonably could be expected to cause adverse publicity or economic injury
to the Company.



b.Death or Disability. This Agreement and the Company’s obligations under this
Agreement will terminate upon the death or total disability of the Executive.
For purposes of this Section 5.b, “total disability” means that, for a period of
six (6) consecutive months, the Executive is incapable of substantially
fulfilling the duties set forth in this Agreement because of physical, mental or
emotional incapacity as determined by an independent physician mutually
acceptable to the Company and the Executive. If this Agreement terminates due to
the death or disability of the Executive, the Company will pay the Executive (or
his legal representative, as applicable) any unpaid accrued Base Salary, Expense
Reimbursements, and other benefits earned and accrued under this Agreement
through the date of termination of employment (or, if terminated as a result of
a disability, until the date upon which any disability policy maintained
pursuant to Section 4 begins payment of benefits) plus any other compensation
that may be earned and unpaid, including any amount earned as of the termination
date under the Annual Incentive Plan and any LTIP Award Agreements.



c.Voluntary Termination. The Executive may elect to terminate this Agreement by
delivering written notice to the Company sixty (60) days prior to the date on
which termination is elected; provided, however, that in the event of such
termination, the Company may, at its option, elect to accelerate the date of
such termination to an earlier date. If the Executive voluntarily terminates his
employment, the Company will have no further obligations to make payments under
this Agreement, except that the Company will pay to the Executive any unpaid
accrued Base Salary, Expense Reimbursements, and other benefits earned and
accrued under this Agreement through the date of voluntary termination of
employment. The Executive will not be entitled to any annual bonus payments or
amounts payable under the Annual Incentive Plan or the LTIP Award Agreements
other than those earned or becoming due and payable prior to the voluntary
termination date.



d.Termination Without Cause. If the Executive’s employment is terminated for any
reason other than by death, disability, for Cause, or due to the Executive’s
voluntary resignation of employment, the Company will have no further obligation
to make payments under this Agreement, except (i) any unpaid accrued Base
Salary, Expense Reimbursements, and other benefits earned and accrued under this
Agreement through the date of termination, (ii) to the extent set forth in the
LTIP Award Agreements pertaining to the Executive’s equity incentive awards,
(iii) for any amounts payable under the Annual Incentive Plan, (iv) that the
Company will pay to the Executive an amount equal to 200% of then-current Base
Salary in one (1) lump sum payment on the forty-fifth (45th) day after the date
of termination of the Executive’s employment in accordance with this Section
5.d, and the payments and benefits in clauses (ii) – (iv) shall be conditioned
upon the Executive’s compliance with the covenants set forth in

6

--------------------------------------------------------------------------------

Sections 6 and 7 and delivery by the Executive of a release of claims reasonably
acceptable to the Company that shall have not been revoked by the Executive
pursuant to any revocation rights afforded by applicable law.



e.Compliance with Section 409A. With respect to the payments provided by this
Agreement upon termination of the Executive’s employment (the “Cash Severance
Amount”), if the Cash Severance Amount is subject to the requirements of Section
409A of the Code (as defined below), in the event the aggregate portion of the
Cash Severance Amount payable during the first six (6) months following the date
of termination of the Executive’s employment would exceed an amount (the
“Minimum Amount”) equal to two (2) times the lesser of (i) the Executive’s
annualized compensation as in effect for the calendar year immediately preceding
the calendar year during which the Executive’s termination of employment occurs,
or (ii) the maximum amount that may be taken into account under a qualified
retirement plan pursuant to Section 401(a)(17) of the Internal Revenue Code of
1986, as amended (the “Code”), for the calendar year during which the
Executive’s termination of employment occurs, then, to the extent necessary to
avoid the imposition of additional income taxes or penalties or interest on the
Executive under Section 409A of the Code, (x) the Company shall pay during the
first six (6) months following the date of termination of the Executive’s
employment, at the time(s) and in the form(s) provided by the applicable
sections of this Agreement, a portion of the Cash Severance Amount equal to the
Minimum Amount, and (y) the Company shall accumulate the portion of the Cash
Severance Amount that exceeds the Minimum Amount and that the Executive would
otherwise be entitled to receive during the first six (6) months following the
date of termination of the Executive’s employment and shall pay such accumulated
amount to the Executive in a lump sum on the first day of the seventh (7th)
month following the date of termination of the Executive’s employment, and (z)
the Company shall pay the remainder of the Cash Severance Amount, if any, on and
after the first day of the seventh (7th) month following the date of termination
of the Executive’s employment at the time(s) and in the form(s) provided by the
applicable section(s) of this Agreement.



f.Compliance with Section 280G. If any payment or benefit due to the Executive
from the Company or its subsidiaries or affiliates, whether under this Agreement
or otherwise, would (if paid or provided) constitute an Excess Parachute Payment
(as such term is used in Section 280G(b)(i) of the Code), then notwithstanding
any other provision of this Agreement or any other commitment of the Company,
that payment or benefit will be limited to the minimum extent necessary to
ensure that no portion thereof will fail to be tax-deductible to the Company by
reason of Section 280G of the Code. The determination of whether any payment or
benefit would (if paid or provided) constitute an Excess Parachute Payment will
be made by the Company, in good faith and in its sole discretion. If multiple
payments or benefits are subject to reduction under this Section 5.f, such
payments or benefits will be reduced in the order that maximizes the Executive’s
economic position (as determined by the Company in good faith, in its sole
discretion). If,

7

--------------------------------------------------------------------------------

notwithstanding the initial application of this Section 5.f, the Internal
Revenue Service determines that any payment or benefit provided to the Executive
constituted an Excess Parachute Payment, this Section 5.f will be reapplied
based on the Internal Revenue Service’s determination and the Executive will be
required to promptly repay to the Company any amount in excess of the payment
limit of this Section 5.f.



g.Return of Company Property. Upon the termination of the Executive’s employment
with the Company, the Executive shall leave with or promptly return to the
Company all originals and copies of any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
proprietary information, or other materials or property of any kind belonging to
the Company (including keys and other tangible personal property of the
Company), then in the Executive’s possession, whether prepared by the Executive
or by others. The Executive agrees that, upon termination of his employment with
the Company, for any reason, or on demand, the Executive will permit a
representative of the Company to access all data stored on any personal
computer, laptop, PDA, telephone or other electronic device or storage media
that the Executive has used in any fashion in connection with his work for the
Company for the sole purpose of permanently removing, copying and/or deleting
any data belonging to or related to the Company, its customers, prospective
customers, business partners, its business or which otherwise contains
confidential information.



6.

Discoveries, Inventions, Improvements and Other Intellectual Property. The
Executive acknowledges that all worldwide rights to each discovery, invention or
improvement which the Executive or the Company may develop, in whole or in part,
during the term of this Agreement, whether patented or unpatented, which relate
to or pertain to the business, functions or operations of the Company or its
subsidiaries, and arise (wholly or in part) from the efforts of the Executive
during the term hereof, will be the exclusive property of the Company,
regardless of whether such discoveries, inventions, improvements and other
intellectual property was developed or worked on while the Executive was engaged
in employment or whether the Executive developed or worked on such intellectual
property on the Executive’s own time. The Company will own all rights to any
copy, translation, modification, adaptation or derivation thereof and any
product based thereon. The Executive acknowledges that a violation of this
Section 6 would lead to irreparable injury to the Company for which monetary
damages could not adequately compensate and further acknowledges that in the
event of such a breach, the Company shall be entitled to injunctive relief along
with other such remedies the Company may have.



7.

Restrictive Covenants.



a.

Corporate Opportunity. During the term of the Executive’s employment by the
Company, the Executive shall submit to the Board all business, commercial and
investment opportunities or offers presented to the Executive or of which the

8

--------------------------------------------------------------------------------

Executive becomes aware which relate to the scope of the current businesses
engaged in by the Company (“Corporate Opportunities”). Unless approved by the
Board in writing, the Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on the Executive’s own behalf.



b.

Competition with the Company. The Executive covenants and agrees that the
Executive will not, directly or indirectly (whether as a sole proprietor,
partner, director, officer, employee or in any other capacity as principal), (i)
during his employment and for the one (1)-year period following the voluntary
termination of his employment or the termination of his employment by the
Company for Cause, compete with the Company within the scope of the Company’s
business of real estate in the Volusia County, Florida, area, or by rendering
services to any entity engaged in a joint venture or similar project with the
Company, if any, and (ii) during the six (6) month period following the
voluntary termination of his employment or the termination of his employment by
the Company for Cause, compete with the Company within the scope of any other
then-current business of the Company, if any.



c.

Solicitation of Employees. The Executive covenants and agrees that the Executive
will not, during his employment and for the one (1)-year period thereafter,
directly or indirectly, for himself or as principal, agent, independent
contractor, consultant, director, officer, member, or employee of any other
person, firm, corporation, partnership, company, association or other entity,
either (i) attempt to employ, contact with respect to hiring, solicit with
respect to hiring or enter into any contractual arrangement with any Protected
Employee (as defined below), or (ii) induce or otherwise advise or encourage any
Protected Employee to leave his or her employment with the Company. For purposes
of this Agreement, a “Protected Employee” means any current employee of the
Company or any former employee of the Company who was employed with the Company
at any time during the six (6) months prior to the time of such solicitation,
attempt to employ, contact, employment or inducement.



8.Change in Control.



a.For purposes of this Agreement, a “Change in Control” means any of the
following events: (i) any person (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) or group (as such term is
defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than a
subsidiary of the Company or any employee benefit plan (or any related trust) of
the Company or a subsidiary, becomes the beneficial owner of 50% or more of the
Company’s outstanding voting shares and other outstanding voting securities that
are entitled to vote generally in the election of directors (“Voting
Securities”); (ii) approval by the shareholders of the Company and consummation
of either of the following: (A) a merger, reorganization, consolidation or
similar transaction (any of the foregoing, a “Merger”) as a result of which the
persons who were the respective beneficial owners of the outstanding Common
Stock and/or the Voting

9

--------------------------------------------------------------------------------

Securities immediately before such Merger are not expected to beneficially own,
immediately after such Merger, directly or indirectly, more than 50% of,
respectively, the outstanding voting shares and the combined voting power of the
voting securities resulting from such merger in substantially the same
proportions as immediately before such Merger; or (B) a plan of liquidation of
the Company or a plan or agreement for the sale or other disposition of all or
substantially all of the assets of the Company; or (iii) a change in the
composition of the Board such that, during any twelve (12)-month period, the
individuals who, as of the beginning of such period, constitute the Board (the
“Existing Board”) cease for any reason to constitute more than 50% of the Board;
provided, however, that any individual becoming a member of the Board subsequent
to the beginning of such period whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least two-thirds of the
directors immediately prior to the date of such appointment or election will be
considered as though such individual were a member of the Existing Board.



b.The Company and the Executive agree that, if the Executive is in the employ of
the Company on the date on which a Change in Control occurs (the “Change in
Control Date”), the Company will continue to employ the Executive and the
Executive will remain in the employ of the Company for the period commencing on
the Change in Control Date and ending on the termination of his employment, to
exercise such authority and perform such executive duties (including assistance
in any transition matters designated by the Board following such Change in
Control) as are commensurate with the authority being exercised and duties being
performed by the Executive immediately prior to the Change in Control Date.



c.After the Change in Control Date, the Company will (i) continue to honor the
terms of this Agreement, including as to Base Salary and other compensation set
forth in Section 3, and (ii) continue employee benefits as set forth in Section
4 at levels in effect on the Change in Control Date (but subject to such
reductions as may be required to maintain such plans in compliance with
applicable federal law regulating employee benefits).



d.If at any time during the twenty-four (24)-month period after the Change in
Control Date, (i) the Executive’s employment is terminated by the Company other
than for Cause (as defined in Section 5.a above), or (ii) the Executive
voluntarily terminates employment for Good Reason (as defined below), then the
Executive will receive separation pay in an amount equal to 275% of the sum of
(x) the Executive’s then-current Base Salary and (y) the Executive’s
then-current annual target bonus, in one (1) lump sum payment on the forty-fifth
(45th) day after the date of termination of the Executive’s employment, which
shall be conditioned upon the Executive’s compliance with the covenants in
Sections 6 and 7 of this Agreement and the delivery by the Executive of a
release of claims reasonably acceptable to the Company that shall have not been
revoked by the Executive pursuant to any revocation rights afforded by
applicable law. “Good Reason” shall mean, without the Executive’s prior written
consent, a material reduction in

10

--------------------------------------------------------------------------------

the Executive’s compensation or employment related benefits, or a material
change in the Executive’s status, working conditions or management
responsibilities. The Executive’s termination of employment will not constitute
a termination for Good Reason unless the Executive first provides written notice
to the Company of the existence of the Good Reason within sixty (60) days
following the effective date of the occurrence of the Good Reason, and the Good
Reason remains uncorrected by the Company for more than thirty (30) days
following such written notice of the Good Reason from the Executive to the
Company, and the effective date of the Executive’s termination of employment is
within one (1) year following the effective date of the occurrence of the Good
Reason.



9.Assignability. The rights and obligations of the Company under this Agreement
will inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign will acquire all or
substantially all of the assets and business of the Company. The Executive’s
rights and obligations under this Agreement may not be assigned or alienated and
any attempt to do so by the Executive will be void and constitute a material
breach hereunder.



10.

Non-Coercion. The Executive represents and agrees that the Executive has not
been pressured, misled, or induced to enter into this Agreement based upon any
representation by the Company or its agents not contained herein. The Executive
represents that he has entered into this Agreement voluntarily, and after having
the opportunity to consult with representatives of his own choosing and that
his/her agreement is freely given.



11.

Severability. The provisions of this Agreement constitute independent and
separable covenants which shall survive termination of employment or expiration
of this Agreement.  Any section, paragraph, phrase or other provision of this
Agreement that is determined by a court of competent jurisdiction to be
unconscionable or in conflict with any applicable statute or rule, shall be
deemed, if possible, to be modified or altered so that it is not unconscionable
or in conflict with or, if that is not possible, then it shall be deemed omitted
from this Agreement.  The invalidity of any portion of this Agreement shall not
affect the validity of the remaining portions.



12.

Prior Employment Agreements. The Executive represents that he has not executed
any agreement with any previous employer which may impose restrictions on his
employment with the Company.



13.

Notice. Notices given pursuant to the provisions of this Agreement will be sent
by certified mail, postage prepaid, by overnight courier or email to the
following addresses:



If to the Company:



11

--------------------------------------------------------------------------------

CTO Realty Growth, Inc.

1140 N. Williamson Blvd., Suite 140

Daytona Beach, FL 32114

Email: dsmith@ctlc.com and lmfranklin33@gmail.com



If to the Executive:



John P. Albright

1160 Mayfield Avenue

Winter Park, FL 32789

Email: jalbright@ctlc.com



Either party may, from time to time, designate any other address to which any
such notice to it or him will be sent. Any such notice will be deemed to have
been delivered upon the earlier of actual receipt or four (4) days after deposit
in the mail, if by certified mail.



14.

Miscellaneous.



a.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the state of Florida.



b.Venue. Any action filed to enforce this Agreement will be filed in Volusia
County, Florida or the United States District Court for the Middle District of
Florida.



c.Waiver/Amendment. The waiver by any party to this Agreement of a breach of any
provision hereof by any other party will not be construed as a waiver of any
subsequent breach by any party. No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.



d.Attorney’s Fees. In the event any action is commenced to enforce any provision
of this Agreement, the prevailing party will be entitled to reasonable
attorney’s fees, costs, and expenses.



e.

Disputes. Nothing in this Section 14.e shall preclude a party from initiating an
action for temporary injunctive relief to temporarily enjoin any conduct
threatening imminent and irreparable injury. In all other circumstances in which
a dispute arises between the parties under or in connection with this Agreement,
the parties agree to resolve all disputes through final, confidential and
binding arbitration in Volusia County, Florida, under the Federal Arbitration
Act, by a single arbitrator in accordance with the Rules of the American
Arbitration Association (the “Rules”); provided, however that, the arbitrator
shall allow for discovery sufficient to adequately arbitrate any claims
including access to documents and witnesses; provided, further that, the parties
will be entitled to any

12

--------------------------------------------------------------------------------

and all relief available under applicable law and the Rules shall be modified by
the arbitrator to the extent necessary to be consistent with applicable law. The
written decision of the arbitrator, which shall include findings of fact and
conclusions of law, shall be confidential, final, and binding upon the parties
and in such form that judgment may be entered in and enforced by any court
having jurisdiction over the parties. The arbitrator shall be entitled to award
reasonable attorneys’ fees to the prevailing party in any arbitration or
judicial action under this Agreement, or in connection with any statutory claim
available under applicable law. Each party otherwise should pay its own
attorneys’ fees in any such arbitration; provided, however, that the Company
shall pay for any administrative or filing fees, including the arbitrator’s fee,
that the Executive would not have otherwise incurred if the dispute was
adjudicated in a court of law, rather than through arbitration. THE PARTIES
HEREBY EXPRESSLY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY
ACTION, PROCEEDING OR OTHER LITIGATION RESULTING FROM OR INVOLVING THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER MATTER RELATING TO THE EXECUTIVE’S
EMPLOYMENT.



f.

Entire Agreement. This Agreement has been subject to substantial negotiations
between the parties and thus represents the joint product of those negotiations
between the parties and supersedes all previous understandings or agreements,
whether written or oral, including the Original Agreement. Any uncertainty or
ambiguity shall not be construed for or against any other party based on
attribution of any drafting to any party. Furthermore, this Agreement represents
the entire agreement between the parties and shall not be subject to
modification or amendment by an oral representation, or any other written
statement by either party, except for a dated written amendment to this
Agreement signed by the Executive and an authorized representative of the
Company.



g.

Withholding. All payments (or transfers of property) to the Executive will be
subject to tax withholding to the extent required by applicable law.



h.Section 409A. This Agreement is intended to meet, or be exempt from, the
requirements of Section 409A of the Code, with respect to amounts subject
thereto, and shall be interpreted and construed consistent with that intent. No
expenses eligible for reimbursement, or in-kind benefits to be provided, during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year, to the extent subject to the requirements of Section 409A
of the Code, and no such right to reimbursement or right to in-kind benefits
shall be subject to liquidation or exchange for any other benefit. For purposes
of Section 409A of the Code, each payment in a series of installment payments
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the

13

--------------------------------------------------------------------------------

payments and benefits provided under this Agreement comply with Section 409A of
the Code or any exemption therefrom, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A
of the Code.



i.Counterparts. This Agreement may be executed in counterparts, all of which
will constitute one and the same instrument.





IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year first above written.





EXECUTIVE:









John P. Albright



Date:









COMPANY:



CTO Realty Growth, Inc.,

a Florida corporation







By:

       Laura M. Franklin

       Chairman of the Board







F:\HR\Personnel\Albright J\Employment Agreement\Second Amended and Restated
Employment Agreement (2020) v8 FINAL.docx



14

--------------------------------------------------------------------------------

Schedule A





Award Shares (at target)

Description of AwardAward Dateoutstanding as of 6/26/2020



Performance SharesFebruary 24, 20209,745



Performance SharesJanuary 23, 201910,734



Performance SharesJanuary 24, 20188,134



Restricted Shares (service-based)February 12, 20206,644



Restricted Shares (service-based)January 23, 20194,880



Restricted Shares (service-based)January 24, 20182,034



Restricted Shares (performance-based)May 20, 201518,000

($70.00 share price; expires 01/28/2021)



Restricted Share (performance-based)February 26, 20164,000

($75.00 share price; expires 01/28/2021)



Stock Option ($57.50 exercise price)February 9, 201520,000

(expires 02/09/2025)



Stock Option ($55.62 exercise price)February 26, 201640,000

(expires 01/28/2025)

Schedule A, Page 1

--------------------------------------------------------------------------------